Citation Nr: 0335573	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  99-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for one or more dental 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from August 1979 to December 
1986.

This case came to the Board of Veterans' Appeals (Board), 
initially, from February and July 1999 decisions by the 
Newark, New Jersey, Regional Office (RO).  The Board remanded 
it for further evidentiary development in January 2001.


REMAND

Service connection is granted when evidence shows that 
disability resulted from injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the appellant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

The veteran claims entitlement to service connection for 
obesity.  His service medical records show that he was in a 
weight control program.  Those same records, however, also 
show that he was 5 feet 10 inches tall, and weighed but 190 
pounds at the time of his October 1986 separation 
examination.  Thus, it is not at all clear how service 
connection can be granted for obesity.  Indeed, it is only in 
postservice treatment records that the appellant is recorded 
as weighing more than 300 pounds.  Hence, the veteran should 
explain the basis for his claim, to include argument why 
exogenous obesity is a disorder for which service connection 
may be granted.

Similarly, the veteran claims service connection for one or 
more dental disorders.  His DD Form 214 shows, as do his 
service dental records, that he underwent a dental 
examination within 90 days of separation from service.  There 
is no evidence in the file of a current dental disability, 
and the veteran should be asked to explain the basis for his 
claim.  Notably, however, neither the December 1999 Statement 
of the Case nor the July 2003 Supplemental Statement of the 
Case discussed the law applicable to dental claims, to-wit:  
38 U.S.C.A. § 1712 (West 2002); and 38 C.F.R. §§ 3.381, 
17.160, 17.161 (2003), to enable the veteran to prepare a 
Substantive Appeal.  The veteran must be issued a 
Supplemental Statement of the Case that addresses the 
applicable law and explains the reasons that service 
connection for a dental disorder cannot, in light of the 
applicable law, be granted in this case.

In his September 1999 VA Form 9, the veteran asserted his 
right to testify at a hearing convened by a member of the 
Board.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 
(2003).  A hearing was scheduled for July 27, 2000, but a 
letter of like date from the RO indicated that the 
representative had submitted a written request to cancel the 
hearing.  The Board, however, cannot find such a written 
request, and instead only finds a letter from the 
representative, dated two days before the scheduled hearing, 
indicating that the veteran was hospitalized and unavailable 
to testify, and requesting that the hearing be rescheduled.  
Hence, remand is in order to afford the veteran the chance to 
testify at a Travel Board hearing.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted was enacted just prior to issuance of the January 
2001 Board decision.  The VCAA prescribes VA duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 13 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  However, a provision in one of the regulations, 
38 C.F.R. § 3.159(b)(1), was recently invalidated due to a 
conflict between it and 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of Am. v. Sec'y. of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  This remand will enable VA to ensure that 
the veteran has been properly notified pursuant to VCAA.

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran must be asked to explain 
the reasons he believes he is entitled to 
service connection for obesity and for a 
dental disorder.  In addition, he must 
identify his current dental disabilities 
that he believes are related to his 
military service.

2.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for service 
connection for coronary artery 
disease is evidence that he incurred 
coronary artery disease in service 
or within the first postservice 
year.

b.  That evidence needed to 
substantiate his claim for 
entitlement to service connection 
for a dental disorder is evidence 
that he incurred a compensable 
dental disorder in service, that he 
sustained a dental injury due to 
trauma in service, or that treatment 
of a dental disorder, begun while 
hospitalized in a VA medical center, 
has not been completed.  38 U.S.C.A. 
§ 1712(a)(1).

c.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

d.  That he has one year to submit 
the evidence needed to substantiate 
his claims, or to identify for VA 
the custodians of such evidence so 
that VA may attempt to obtain it.  
His appeal will remain in abeyance 
for one year or until he indicates 
in writing that there is no 
additional evidence he wishes to 
have considered, and he waives in 
writing any time limitation set 
forth at 38 U.S.C.A. § 5103.

3.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
2(d), the RO must review all the evidence 
of record.  If the benefits sought on 
appeal remain denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).  The Supplemental Statement of 
the Case must address the law applicable 
to dental claims.

4.  Upon completion of the foregoing 
development and, if necessary, issuance 
of a Supplemental Statement of the Case, 
the RO should enter the case on the 
docket of travel Board hearings and, when 
appropriate, notify the veteran of the 
time, date, and place of hearing.



The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


